                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        CHICAGO

IN RE:
          Komaa S. Mnyofu,                           Bankruptcy Case No: 17-04023
              Debtor.                                Chapter 13
                                                     Judge Deborah L. Thorne

               NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY
TO:      Komaa S. Mnyofu                       David M Siegel
         4341 Kildare Ct.                      David M. Siegel & Associates
         Matteson, IL 60443                    790 Chaddick Drive
                        Represented By:        Wheeling, IL 60090
                                               847 520-8100
         Patrick S Layng                       davidsiegelbk@gmail.com
         Office of the U.S. Trustee, Region 11
         219 S Dearborn St., Room 873
         Chicago, IL 60604
         312-886-5785
         USTPRegion11.ES.ECF@usdoj.gov         Honor Finance Company C/O Peritus
                                               Portfolio Svcs
         Marilyn O Marshall                    P.O. Box 141419
         224 South Michigan Ste 800            Irving, TX 75014
         Chicago, IL 60604                     8555266176
         312-431-1300                          WestlakeNotifications@PeritusServices.co
         courtdocs@chi13.com

         Consumer Portfolio Services, Inc., by and through its attorneys, TURICIANO LAW S.C.,

has filed papers with the Court to obtain Relief from the Automatic Stay.

         Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you

may wish to consult one).

         Please take notice that on Wednesday, July 17, 2019, at 9:30 am. I will appear before

the Honorable Judge Deborah L. Thorne at:

                         Everett McKinley Dirksen United States Courthouse
                                          Courtroom 613
                                    219 South Dearborn Street
                                        Chicago, IL 60604




                                                1
and present the attached Motion. You may appear if you so choose. If you do not wish the

Court to grant the relief from automatic stay as requested, or if you want the Court to consider

your views on the Motion, then your appearance is required.

        Dated at Waukesha, Wisconsin, this 29th day of June, 2019.

                                                     /s/ David J. Turiciano
                                                     David J. Turiciano
                                                     Attorney for Movant
                                                     Consumer Portfolio Services, Inc.

TURICIANO LAW S.C.
626 W. Moreland Blvd.
Waukesha, WI 53188
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406
                                      Certificate of Service
       I, David J. Turiciano, an attorney, state that on June 29, 2019, the above Notice of Motion
and the appended Motion for Relief from Automatic Stay were filed and served on all parties to
whom it is directed, either via the Court’s Electronic Notice for Registrants or via First Class
Mail, as identified above.

                                                     /s/ David J. Turiciano




                                                 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       CHICAGO

IN RE:
         Komaa S. Mnyofu,                   Bankruptcy Case No: 17-04023
              Debtor.                       Chapter 13
                                            Judge Deborah L. Thorne
                      MOTION FOR RELIEF FROM AUTOMATIC STAY

         Consumer Portfolio Services, Inc. (hereinafter “CPS”), by and through its attorneys,

TURICIANO LAW S.C., states as follows:

         1.     CPS is engaged in the auto loan business.

         2.     The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on

February 13, 2017.

         3.     On August 6, 2018, the Debtor executed a certain Retail Installment Contract for

the purchase of a New 2018 Hyundai Elantra VIN 5NPD74LF4JH379576. This Retail

Installment Contract was subsequently assigned to CPS, and a true and correct copy is attached

hereto as Exhibit A. A true and correct copy of the State of Illinois Certificate of Title of a

Vehicle is attached hereto as Exhibit B.

         4.     The Debtor has failed to comply with the terms of the Retail Installment Plan by

failing to surrender the vehicle to CPS and failing to remit payments to CPS commencing April

20, 2019, and is in arrears a total of $2,045.48 for payments due under the plan. Evidence of

Debtor's outstanding debt is provided in the Primary Collection Data Spreadsheet attached hereto

as Exhibit C.

         5.     The Debtor has failed to provide proof that the vehicle is insured.

         6.     The vehicle is not necessary to a reorganization and, therefore, relief from the stay

is appropriate pursuant to § 362(d) of the Bankruptcy Code.



                                                  3
        WHEREFORE, CPS prays for relief from the automatic stay in this matter, terminating

the automatic stay as to CPS, granting relief from the stay of court actions against the Debtor,

allowing CPS to take possession of and liquidate its interest in the automobile, and such other

relief as is just and equitable.

        Dated at Waukesha, Wisconsin, this 29th day of June, 2019.

                                                     /s/ David J. Turiciano
                                                     David J. Turiciano
                                                     Attorney for Movant
                                                     Consumer Portfolio Services, Inc.

TURICIANO LAW S.C.
626 W. Moreland Blvd.
Waukesha, WI 53188
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406




                                                 4
